Exhibit 10.1

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of the 7th day of August, 2008 (the “Amendment Effective Date”),
by and between Integral Systems, Inc., a Maryland corporation (the “Company”),
and John B. Higginbotham (the “Executive”).

WHEREAS, the Company and Executive are parties to an Employment Agreement dated
as of July 9, 2008 (the “Employment Agreement”);

WHEREAS, the Company and Executive wish to amend the Employment Agreement to
reflect a modification to the terms of the change in control bonus provided
pursuant to Section 3.5 of the Employment Agreement;

NOW, THEREFORE, the parties agree that the chart in Section 3.5 of the
Employment Agreement is hereby amended as follows, effective as of the Amendment
Effective Date:

 

Price Per Share of Common Stock Received by Shareholders in Connection with the
Change in Control (Adjusted for Post-Effective Date Corporate Events in the Same
Manner As Awards Granted Under the 2008 Stock Incentive Plan)   Change in
Control Bonus    

$46 or less

  $630,000    

$47

  $355,000    

$48

  $80,000    

$48.30 or above

  $0



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this First Amendment as
of the Amendment Effective Date.

 

INTEGRAL SYSTEMS, INC.     JOHN B. HIGGINBOTHAM By:         By:            